DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 17 September 2020 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 20 May 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 30-34, 36-37, 41 are under prosecution.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim incorrectly contains a period (.) after °C.  
Appropriate correction is required.

Specification
The amendments to the specification filed 17 September 2020 have been reviewed and entered.  The previous objection the specification is withdrawn in view of the certified translation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 30-34, 36-37, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al (2012/0316087, published 13 December 2012) or .
	Regarding Claims 1, 32 and 36, Sugimura teaches a spot array comprising a resin (i.e. cyclo olefin polymer (COP), ¶ 49) substrate having an uneven pattern (microstructures) forming bead sitting positions within the pattern (e.g. Fig. 5-6 and related text) wherein the pattern comprises intersecting trenches (¶ 55-56) and surface modified magnetic beads (e.g. ¶ 25) comprising functional groups and/or DNA on the surface (e.g. ¶37-41).     
	Sugimura further teaches the grooves have triangular or pyramidal shape (e.g. ¶ 39) thereby clearly suggesting a rhombic pattern.  Sugimura specifically teaches a thermoplastic substrate (e.g. COP) having intersecting grooves or trenches (¶ 56, original claim 6) and surface modified beads at the intersections (see Fig. 5-6 and related text).   Sugimura further teaches the beads are immobilized on the substrate via various bondings between the structures and beads (e.g. ¶ 41).   
The bead bonding of Sugimura is reasonably encompassed by the claimed clamping because the bonding physically retains the beads within the structure. 
Oldham teaches a similar spot array comprising a resin (i.e. cyclo olefin polymer (COP), ¶ 97) substrate having a pattern of grooves forming bead sitting positions within the pattern and comprising beads (e.g. Fig. 13-15 and related text), the beads are surface modified magnetic beads (e.g. ¶ 23) comprising DNA on the surface (e.g. ¶ 94n Fig. 22 and related text).   Oldham teaches the v-shaped groove uses attachment chemistry to securely fix the beads to the grooves (¶ 91) but the reference is silent regarding intersecting grooves. 

The courts have stated that absent evidence to the contrary, a particular configuration of a known device is a matter of choice which would have been obvious to one skilled in the art. In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

It is noted that the instant specification (¶ 58) defines COP as having the claimed thermal expansion coefficient.   Therefore the COP of Sugimura and/or Oldham meets the requirements of the claimed resin.
Both Sugimura and Oldham teach attachment chemistry to retain the beads but 
Are silent regarding an epoxy film on the inner surfaces of the bead-sitting positions. 
	However, surface modification of the sidewalls and/or bottoms of microwells to define “sticky” positions within the wells was well-known in the art as taught by Chee and Bergo.
	Chee teaches an array of beads wherein the surface of the array contains discrete modified sites for attachment of the beads either covalently or non-covalently wherein the modifications are site-specific and include functional groups or adhesives (e.g. paragraph spanning col. 8-9).
	Bergo also teaches an array of beads (e.g. COP ¶ 109), the array comprising a patterned microwell array of bead-binding sites (e.g. Fig. 1 and related text) and specifically teaches 
	Therefore one of ordinary skill would have reasonably utilized the inner surface epoxy-modification with the bead arrays of Sugimura and/or Oldham for the expected benefit of selectively positioning and retaining beads in the desired positions as desired and routinely practiced in the art (e.g. Chee and Bergo, ¶ 118).
Regarding Claim 30, Sugimura teaches beads are arrayed in the trenches and illustrates the bottom of the trenches have a smaller width than the diameter of the beads (Fig. 5-6).  Furthermore, the reference specifically teaches the beads are immobilized to provide space under the beads whereby the beads are uniformly contacted with sample material (e.g. ¶ 54). Oldham teaches the beads are arrayed in groves (106) formed in the resin (114) and illustrates the bottom of the grooves have a smaller width than the diameter of the beads (e.g. Fig. 13-15 and related text, e.g. ¶ 93-95).
Regarding Claim 31, Sugimura teaches the bead are immobilized into the bead sitting positions by physical fitting or chemical bond (e.g. ¶ 41-43).   Oldham teaches the bead are immobilized into the bead sitting positions by physical fitting or chemical bond (e.g. ¶ 91).  Bergo teaches chemical bonding between the microwells and beads (¶ 119).
Regarding Claims 33-34, Sugimura teaches the beads are surface modified with functional groups and DNA (e.g. ¶ 42-44).  Oldham teaches the beads are surface modified with functional groups and DNA (e.g. ¶ 42-44).  Bergo teaches DNA-functionalized beads (e.g. ¶ 80).
2 (¶ 95).
Regarding Claim 41, Sugimura teaches a size of the beads is equal to the size of the bead sitting intersections (see Fig. 5-6 and related text). Oldham teaches a size of the beads is equal to the size of the bead sitting positions (e.g.  ¶ 16-17)	

Response to Arguments
	Applicant argues that none of Sugimura, Stumber, Oldham or Huang teach an expoxy film only on the inner surface of the grooves of the substrate. 
	The argument has been considered but is deemed moot in view of the new grounds for rejection based on the combination of Sugimura or Oldham in view of Chee and Bergo. 




	
Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634